                   Case 19-12122-KG             Doc 327       Filed 10/28/19         Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
In re:                                                             )   Chapter 11
                                                                   )
FOREVER 21, INC., et al.,1                                         )   Case No. 19-12122 (KG)
                                                                   )
                                     Debtors.                      )   (Jointly Administered)
                                                                   )
                                                                   )   Docket No. 81

     CERTIFICATION OF COUNSEL REGARDING DEBTORS’ MOTION SEEKING
    ENTRY OF AN ORDER (I) AUTHORIZING THE DEBTORS TO ENTER INTO THE
      CONSULTING AGREEMENT, (II) APPROVING PROCEDURES FOR STORE
            CLOSING SALES, AND (III) GRANTING RELATED RELIEF

                   The undersigned proposed counsel for the above captioned debtors and debtors in

possession (the “Debtors”) hereby certifies that:

                   1.       On October 1, 2019, the Debtors filed the Debtors’ Motion Seeking Entry

of an Order (I) Authorizing the Debtors to Enter into the Consulting Agreement, (II) Approving

Procedures for Store Closing Sales, and (III) Granting Related Relief (the “Motion”) [Docket

No. 81] with the United States Bankruptcy Court for the District of Delaware, 824 Market Street,

3rd Floor, Wilmington, Delaware 19801 (the “Court”).

                   2.       Pursuant to the notice of hearing on the Motion [Docket No. 162],

responses were due to be filed on or about October 21, 2019 at 4:00 p.m. (the “Objection

Deadline”). The Debtors granted an extension of the Objection Deadline for the Office of the

United States Trustee (the “UST”) and a group of landlords including CL Investment Group,

Gregory Greenfield & Associates; Hines; JLL; QIC Properties US, Inc., Regency Centers;

ShopCore Properties; SITE Centers Corp.; and Turnberry Associates (collectively, the

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
    Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
    Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’
    service address is: 3880 N. Mission Road, Los Angeles, California 90031.
               Case 19-12122-KG        Doc 327       Filed 10/28/19   Page 2 of 3



“Landlords”) to October 23, 2019 at 5:00 p.m.         The Debtors granted an extension of the

Objection Deadline for the Official Committee of Unsecured Creditors (the “Committee”) to

October 24, 2019 at 7:00 p.m.

               3.     The Debtors received Responses from (a) Maricopa County Treasurer

[Docket No. 229]; (b) Bellevue Square, LLC and Bellevue Square Merchants’ Association

[Docket No. 248]; (c) MC ASB SSS, LLC [Docket No. 250]; and (d) Comenity Capital Bank

[Docket No. 253] (the “Objecting Parties”).

               4.     The Debtors received informal comments to the Motion from the UST, the

Committee and the Landlords.

               5.     Attached hereto as Exhibit A is a proposed form of order (the “Proposed

Order”) incorporating the comments of the UST, the Committee and various Landlords and

resolving the responses filed by the Objecting Parties.

               6.     The Proposed Order has been circulated to the UST, the Committee, the

Landlords and the Objecting Parties. The UST, the Committee, the Landlords and the Objecting

Parties have no objection to entry of the Proposed Order.

               7.     Attached hereto as Exhibit B is a blackline of the Proposed Order,

showing changes made from the original form of order attached to the Motion.

               8.     Accordingly, the Debtors respectfully request entry of the Proposed Order

attached hereto as Exhibit A at the Court’s convenience.



                                    [Signature on next page]




                                                 2
             Case 19-12122-KG    Doc 327     Filed 10/28/19   Page 3 of 3



Dated: October 28, 2019         /s/ James E. ONeill
Wilmington, Delaware            Laura Davis Jones (DE Bar No. 2436)
                                James E. O’Neill (DE Bar No. 4042)
                                Timothy P. Cairns (DE Bar No. 4228)
                                PACHULSKI STANG ZIEHL & JONES LLP
                                919 North Market Street, 17th Floor
                                P.O. Box 8705
                                Wilmington, Delaware 19899-8705 (Courier 19801)
                                Telephone:    (302) 652-4100
                                Facsimile:    (302) 652-4400
                                Email:        ljones@pszjlaw.com
                                              joneill@pszjlaw.com
                                              tcairns@pszjlaw.com

                                -and-

                                Joshua A. Sussberg, P.C. (admitted pro hac vice)
                                Aparna Yenamandra (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:    (212) 446-4800
                                Facsimile:    (212) 446-4900

                                -and-

                                Anup Sathy, P.C. (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle Street
                                Chicago, Illinois 60654
                                Telephone: (312) 862-2000
                                Facsimile:     (312) 862-2200

                                Proposed Co-Counsel for the Debtors and Debtors in
                                Possession




                                         3
